Citation Nr: 1506174	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  06-08 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a neurological disability of the left upper extremity, to include reflex sympathetic dystrophy and peripheral neuropathy, claimed as secondary to diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.C. Babaian, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, FL.  

The Board has remanded this issue on four occasions: April 2009, November 2010, August 2012, and May 2013.  Most recently, the Board requested that the AOJ obtain VA treatment records, complete a Formal Finding of Record Unavailability, and provide a VA examination.  The development has been, at the very least, substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).   

In a March 2013 statement, the Veteran indicated that it was not his intent to claim a disability involving the upper left extremity, and there was also some indication from the Veterans Hospital Administration that he intended to withdraw his appeal.  However, VA received an explicit response to the contrary in November 2013. 

The Veteran, through his representative in April 2014, submitted a waiver of the right to have additional evidence relating to the active appeal reviewed by the Agency of Original Jurisdiction (AOJ) in the first instance.  See 38 C.F.R. § 20.1304(c).

The issue of service connection for peripheral neuropathy of the lower extremities has been raised by the record in a March 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  A November 1997 rating decision denied service connection for a neurological disability of the left upper extremity, to include peripheral neuropathy claimed as secondary to in-service herbicide exposure; the Veteran effectively withdrew the appeal.

2.  Evidence received since November 1997 is not cumulative or redundant of evidence then of record, relates to an unestablished fact necessary to substantiate a claim of entitlement to service connection for neurologic impairment of the left upper extremity and raises a reasonable possibility of substantiating that claim.

3.  The Veteran's left upper extremity disability was not incurred in or caused by military service (including herbicide exposure) and was not caused or aggravated by a service-connected disability (including diabetes).


CONCLUSIONS OF LAW

1.  The November 1997 rating decision that disallowed entitlement to service connection for a neurological disability of the left upper extremity, to include peripheral neuropathy claimed as secondary to in-service herbicide exposure, is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§  20.302, 20.1103 (1997).

2.  As new and material evidence has been submitted, the criteria to reopen a previously denied claim of entitlement to service connection for a neurological disability of the left upper extremity, to include reflex sympathetic dystrophy and peripheral neuropathy claimed as secondary to diabetes mellitus, have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for service connection for a neurological disability of the left upper extremity, to include reflex sympathetic dystrophy and peripheral neuropathy claimed as secondary to diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309(e), 3.655 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in VA letters of October 2004 and March 2006, including what the evidence must show for service connection compensation and for new and material evidence.  See VAOPGCPREC 6-2014.  The Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.   See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are a matter of record.  A negative response for treatment records from the Brooklyn VAMC was received in December 2012, the Veteran was notified in a January 2013 letter, and a Formal Finding of Record Unavailability was incorporated into the claims file in June 2013.  Further efforts to obtain these records would be futile.  See 38 C.F.R. § 3.159(c)(2).

The Veteran was provided with VA examinations in December 2004 and June 2009, and a medical opinion was obtained in March 2011; all reports have been associated with the claims file.  The Veteran failed to appear for scheduled VA examinations in December 2012, September 2013, and December 2013.  VA sent the Veteran a June 2013 letter to the correct address, both informing him that the VA asked the nearest VA medical facility to schedule an examination in connection with his claim and apprising him of the consequences for not reporting to the examination as scheduled.  The Board recognizes that a Veteran has an obligation to cooperate in the adjudication of his claim.  See Olson v. Principi, 3 Vet. App. 480, 483 (1992) (claimant must cooperate with the Secretary's efforts to provide a medical examination); see also Dusek v. Derwinski, 2 Vet. App. 519, 521-22 (1992) (affirming the denial of a claim for an increased disability rating based upon the claimant's refusal to cooperate with a VA medical examination).  As such, VA has discharged its obligations here, as well.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  Since VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Jurisdiction

Prior to the issuance of this decision on appeal, VA had previously disallowed entitlement to compensation benefits for the claimed disability.  Consequently, prior to reaching the merits, the Board must first address whether it has jurisdiction by determining if the claim may be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (explaining that the Board must make the independent determination of whether or not to reopen a finally denied claim in the context of a claim previously denied by the RO).

Here, in an unappealed February 1985 rating decision, the Veteran was originally denied service connection for numbness in his fingers due to Agent Orange exposure, for lack of a diagnosis.  The claim was again denied by June 1994 rating decision, both for lack of a link between military service and the current disability and in the absence of diagnosed peripheral neuropathy, manifested to a compensable degree, within the year following last in-service herbicide exposure.  

The Veteran attempted to reopen his claim but was denied by May and November 1997 rating decisions.  The Veteran perfected his appeal, and new evidence was addressed in a June 2000 Supplemental Statement of the Case (SSOC).  Yet, in March 2004, the Veteran submitted a signed statement, explicitly withdrawing his appeal for peripheral neuropathy.  See 38 C.F.R. § 20.204.  As such, the November 1997 rating decision became final.  38 U.S.C.A. § 7105(c); 38  C.F.R. § 20.1103.

A previously denied claim may be reopened with the submission of new and material evidence.  38 C.F.R. § 3.156(a).  Id.  New evidence means existing evidence not previously submitted to agency decision makers.  Id.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

Since November 1997, new VA treatment records, examinations, and opinions have been associated with the claims file.  This evidence is new and it is material.  As such, the claim is reopened.  

II.  Merits of Claim

The Veteran most recently asserts entitlement to service connection for a neurological disability involving the upper left extremity, as secondary to his service- connected diabetes.  The Board addresses direct, presumptive, and secondary service connection, in turn, but ultimately concludes that the Veteran's failure to appear for multiple VA examinations necessitates a denial in this complex case. 

If a veteran was exposed to an herbicide agent, such as Agent Orange, during active service, service connection will be presumed for certain diseases specified by regulation, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  38 C.F.R. § 3.309(e).  For the presumption to apply, early-onset peripheral neuropathy must have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active service.  38 C.F.R. § 3.307(a)(6)(ii).
 
The Veteran's DD-214 documents Vietnam service through February 1971, the date of last conceded herbicide exposure.  As detailed below, there is, however, no evidence to establish a diagnosis or compensable symptoms attributable to early-onset peripheral neuropathy prior to March 1972.  The presumptions of section 3.309(e) are not for application.

In this case, the Veteran has not provided any indication that he is competent to diagnose peripheral neuropathy.  While lay diagnoses are not categorically incompetent, whether or not a lay diagnosis constitutes competent evidence depends on the particular facts.  See Jandreau v. Shinseki, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (stating "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition....").  On the facts presented here, particularized knowledge must be applied to render a diagnosis of neuropathy, the complexity of which exceeds the Veteran's general and/or observational competency.  Id.  Neurological impairment is generally not amenable to naked observation without associated testing and interpretation of results by a medical professional.  Id. at n.4 (stating "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Thus, to the extent it constitutes competent testimony, the Veteran's assertion of such disability is of little probative value.  The Board must conclude that the Veteran does not have the knowledge of facts or circumstances, within his observational or descriptive capacity, sufficient to self-diagnose peripheral neuropathy.  See 38 C.F.R. § 3.159(a)(2).  

Service connection may yet be established on a direct basis, as with any other claimed disability.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Direct service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service treatment records are silent for any complaints or diagnosis of neurological impairment involving the left upper extremity.  In an August 1971 Report of Medical History at separation from service, the Veteran denied neuritis, paralysis, lameness, bone or joint deformity, and swollen or painful joints.  Also, a May 1980 VA Agent Orange examination contained a negative neurological assessment.  The Board finds the contemporaneous service and VA treatment records most probative of the issue.  The passage of such a period of time and its effects on memory, significantly reduce the probative value of later reports that he incurred the disability in service.  His recollections of symptoms since service, first noted in 1989, are afforded little probative value and are outweighed by the service and VA treatment records.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran). 

It is not until June 1989, during VA hospitalization, that the Veteran was first diagnosed with myeloradiculo peripheral neuropathy due to an unknown cause and clenched hands syndrome.  At that time, the Veteran reported an intermittent pins-and-needles sensation in his hands since service, more intense over the preceding two years.  The onset of new, constant neurological problems arose after a May 1987 work-place injury.  At that time, a CAT scan showed herniated disc at L5-S1 and EMG and NCV studies showed diffuse sensory motor neuropathy.  It was after this that the Veteran developed painful flexion contractures of his fingers.  Neurological examination revealed ulnar neuropathy (glove distribution of impairment of touch and pinprick below the wrists).  Noting the complexity of the case, the physician did indicate that it was of interest that the peripheral neuropathy became manifest after a back injury.

At a March 2000 RO hearing, his representative stated that the Veteran reported diagnosis of peripheral neuropathy in 1984, prior to the back injury.
The record first contains the Veteran's report of numbness in the left upper extremity in May 1984, coincident with his VA claim for same.  However, October 1985 VA examination did not document any neurological impairment.  The record simply does not establish a diagnosis of a neurological disability prior to 1989. 

VA examinations in 1990, 1992, and 1997 documented continued complaints of pain and/or neurological impairment involving the upper extremities, without diagnosis.

In an April 1997 letter, his private psychiatrist identified neurological symptoms which had arisen since the Veteran's back injury, though the left upper extremity was not specifically identified.  He went on to state that he could not prove or disprove the effect Agent Orange may have had in the unusual course of the Veteran's condition.  In a September 1997 letter, the psychiatrist stated that the Veteran attributes the diagnosed reflex sympathetic dystrophy syndrome to chemical exposures in Vietnam.

In a January 1998 statement, the Veteran disagreed with the conclusion that his peripheral neuropathy was the result of the work-place injury.  For reasons discussed above, attribution of a particular neurological disability to a specific event(s) nearly twenty years earlier is a complex determination, requiring medical expertise.  The Veteran has not demonstrated such training or expertise and could no more relate the current disability with his post-service work injury than to the silent pathology of herbicide exposure during military service.  The record itself demonstrates the complexity, as those with medical training have struggled with the etiology of the Veteran's disability.  Consequently, the Board finds the Veteran not competent to proffer a nexus opinion, in this instance.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In a June 2000 letter, his private psychiatrist opined that the Veteran's otherwise unexplainable physical symptoms, including sympathetic dystrophy, were most likely due to Agent Orange exposure.  However, no rationale is provided for the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (explaining that "most of the probative value of a medical opinion comes from its reasoning.").  Furthermore, there is no explanation as to what evidence resulted in the change of opinion from three years prior, when he was unable to prove or disprove the matter.  Thus, the medical opinion is afforded little probative value.

A VA examiner in June 2009 could not proffer an opinion regarding likely etiology of left upper extremity neuropathy without resort to mere speculation.  The Board recognizes that an examination in which the examiner concludes that he cannot reach a conclusion without resort to speculation without more is inadequate.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  However, in this case, the Veteran was scheduled for several additional examinations in order to clarify that opinion, but he failed to show for the examinations.
A VA neurologist provided a medical opinion dated August 2013, without examination of the Veteran.  Upon review of the record, she summarily concluded that the patient's polyneuropathy was more likely as not secondary to Agent Orange exposure.  Again, no rationale is provided for the opinion, and it is afforded little probative value.  Nieves-Rodriguez, 22 Vet. App. 295.  Moreover, the opinion did not clearly articulate which extremities were included under the "polyneuropathy" umbrella.

Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310(a).  The Board appreciates that the relevant law changed, effective October 2006, subsequent to the Veteran's claim in September 2004.  See Claims Based on Aggravation of a Nonservice-Connected Disability, 71 Fed. Reg. 52,744-01 (Sept. 7, 2006).  The intent of the amendment was to conform VA regulations to Allen v. Brown, the United States Court of Appeals for Veterans Claims decision that clarified the circumstances under which a veteran may be compensated for an increase in the severity of an otherwise nonservice-connected condition caused by aggravation from a service-connected condition.  7 Vet. App. 439 (1995).  The new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  See 38 C.F.R. § 3.310 (2014).  Although the stated intent of the change was merely to implement the requirements of Allen, the new provisions amount to substantive changes to the manner in which § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of § 3.310, which is more favorable to the Veteran because it does not require the establishment of a baseline before an award of service connection may be made.

July 2002 VA examination did not result in a diagnosis of upper extremity impairment related to diabetes.  A VA examiner in December 2004 attributed the right upper extremity disability to complex regional pain syndrome, type I (or reflex sympathetic dystrophy), rather than to diabetes, but did not specifically address the left upper extremity impairment.  Physical examinations were impeded because the Veteran's extremities were wrapped.

In July 2013, a VA endocrinologist reviewed the medical record and claims file but recommended a neurological evaluation, indicating that the Veteran's diabetes was well-controlled.  The VA neurologist opined in August 2013 that the Veteran's polyneuropathy was worsened by chronic alcoholism and diabetes.  As has been detailed, the record is replete with conflicting and insufficient medical evidence.

VA regulations require that when a claimant fails to report for an examination in the context of a reopened claim for a benefit which was previously disallowed, and good cause is not shown for that failure, VA shall deny the claim.  38 C.F.R. § 3.655.  As detailed in the Duties to Notify and Assist section of this decision, the Veteran failed to appear for three scheduled examinations.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655.  Good cause has not been shown for the failure to report.  Therefore, the appeal must be denied.  There is no reasonable doubt to be resolved for any period on appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The previously denied claim for service connection for a neurological disability of the left upper extremity, to include peripheral neuropathy claimed as secondary to in-service herbicide exposure, is reopened.

Service connection for a neurological disability of the left upper extremity, to include reflex sympathetic dystrophy and peripheral neuropathy, claimed as secondary to diabetes mellitus, is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


